USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1094                                    TUAN NGUYEN,                                Plaintiff, Appellant,                                         v.                                   LANCE DEPLANTE,                                Defendant, Appellee.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Patti B. Saris, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            Tuan Nguyen on brief pro se.                                ____________________                                    JULY 31, 1997                                ____________________                 Per Curiam.    Upon careful review of the record received            from the district court, appellant's brief, and the appendix,            we perceive no reason to overturn the summary judgment in favor            of appellee. On the record before us, the judgment for            appellee was proper, and none of appellant's procedural            complaints rise to the level of reversible error.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-